Citation Nr: 1236690	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  06-17 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic heart disease.

2.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

3.  Entitlement to service connection for a prostate disorder.

4.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Katz, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to July 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO) and Board remand.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

In May 2010, the Board remanded the Veteran's claims to the RO for additional development.  Specifically, the Board noted that VA treatment records from 2001 to 2004 were in the claims file, but that the Veteran reported VA treatment for his claimed disorders prior to 2001 and as early as 1980.  Thus, the Board requested that the RO obtain and consider "the records of VA treatment prior to 2001."

The RO sent three requests to the VA Medical Center requesting all of the Veteran's VA treatment records "dating from 1980 to 2001" and for "any records dating prior to 1980."  In April 2012, the VA Medical Center responded that there were "no records earlier than July 22, 1998" in their archives for the Veteran.  However, the VA Medical Center did not provide the Veteran's medical records dating back to 1998, as requested by the RO and the Board.  Accordingly, as the VA Medical Center has identified additional treatment records dating as early as 1998 which have not been obtained and considered by VA, the Board must remand the Veteran's claims for the RO to obtain and consider those records.  

Further, the Board requested that the RO obtain private medical treatment records from Dr. Nieters, as the Veteran stated that he received treatment from that physician for a claimed skin disorder.  Although the RO requested the Veteran's private treatment records from Dr. Nieters in May 2010, Dr. Nieters did not respond to the RO's request.  Nevertheless, VA must make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, and that such reasonable efforts "generally consist of an initial request for the records and, if the records are not received, at least one follow-up request" unless a response to the initial request indicates that the records sought do not exist or that further request would be futile.  38 C.F.R. § 3.159(c)(1) (2011).  As Dr. Nieters did not respond to the May 2010 request, and there is no indication that further attempts to obtain the records would be futile, the RO must again attempt to obtain the Veteran's private treatment records from Dr. Nieters.  If the RO is unable to obtain these records, the Veteran must be notified of such and provided an opportunity to obtain the records.

RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his prostate disorder, kidney disorder, heart disorder, and skin disorder since service discharge.  The RO must attempt to obtain copies of the related medical records that are not already in the claims file, to include all private treatment records from Dr. Nieters.  Additionally, the RO must obtain all VA treatment records from the VA Medical Center in Indianapolis, Indiana and the Bloomington VA Outpatient Clinic since 1998 that are not already of record.  All attempts to secure this evidence must be documented in the claims file.  If, after making reasonable efforts to obtain the named records, the RO is unable to secure same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  After completing the above, reviewing the additional evidence submitted, and conducting any other development that may be indicated, the RO must readjudicate the Veteran's claims.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

